DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
This action is in response to the Amendment filed 03/08/2022.
Claims 1-20 are pending. 
Response to Arguments
Applicant’s arguments, see page 8, filed 03/08/2022, with respect to the objection of claims 2-6 and 10 have been fully considered and are persuasive.  The objection of claims 2-6 and 10 has been withdrawn. 
Applicant’s arguments, see page 8, filed 03/08/2022, with respect to the rejection of claims 7-9 under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The rejection of claims 7-9 under 35 U.S.C. 112(b) has been withdrawn. 
Applicant’s arguments, see pages 11-13, filed 03/08/2022, with respect to the rejection of claims 1-20 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive. Independent claims 1, 9, and 19 are amended to include “the processed medical signals being generated by processing a single medical signal; input the generated processed medical signals respectively to a plurality of trained models; and output a plurality of diagnosis results by applying the trained models to the processed medical signals, the diagnosis results being acquired from a single medical signal”. Applicant argues that Avinash does not teach inputting generated processing signals respectively into a plurality of trained models and using the results of the trained models to output a plurality of diagnosis results. Examiner agrees. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made, as explained in the office action below.
Applicant’s arguments, see pages 8-11, filed 03/08/2022, with respect to the rejection of claims 1-20 under 35 U.S.C. 101 have been fully considered but are not persuasive. 
Rejection of claims 1-20 under 35 U.S.C. 101
Independent claims 1, 9, and 19 have been amended to include “the processed medical signals being generated by processing a single medical signal; input the generated processed medical signals respectively to a plurality of trained models; and output a plurality of diagnosis results by applying the trained models  to the processed medical signals, the diagnosis results being acquired from a single medical signal”. Applicant argues that the claims are not directed to an abstract idea, but rather to technology integrated into a practical application. Examiner respectfully disagrees. Claims 1, 9, and 19 recite an apparatus, method, and system for outputting a diagnosis result by applying trained models on processed medical signals. The limitation of an apparatus, method, and system for outputting diagnosis results, as drafted in claims 1, 9, and 19, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic sensors and a processor. For example, a user could acquire medical signals, perform signal processing such as noise filtering or determining an average, use trained models to analyze the signals, and determine diagnosis outputs based on previously known results. Other than reciting generic processing circuitry and generic trained models, nothing in the elements of the claims precludes the step from practically being performed in the mind. Further, the additional element of processing circuitry is recited at a high level of generality (i.e. as generic processing circuitry to acquire, process, and analyze medical signals) such that they amount to no more than mere instructions to apply the exception using generic computer components. Furthermore, the apparatus, method, or system provide no means for providing the diagnosis result to a user or to improve or change stimulation or therapy parameters. See MPEP 2106.06(b) and (f). Therefore, this rejection is maintained. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claims recite a medical information processing apparatus, method, and system configured to acquire processed medical signals, input the medical signals to trained models, and output diagnosis results using the trained models. To determine whether a claim satisfies the criteria for subject matter eligibility, the claim is evaluated according to a stepwise process as described in MPEP 2106(III) and 2106.03-2106.04. The instant claims are evaluated according to such analysis. 
Step 1: Is the claim to a process, machine, manufacture or composition of matter?
Claims 1 and 19 are directed towards an apparatus and system, and claim 9 is directed towards a method, and this meet the requirements for step 1. 
Step 2A (Prong 1): Does the claim recite an abstract idea, law of nature, or natural phenomenon?
	Claims 1, 9, and 19 recite an apparatus, method, and system for outputting a diagnosis result by applying trained models on processed medical signals. The limitation of an apparatus, method, and system for outputting diagnosis results, as drafted in claims 1, 9, and 19, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic sensors and a processor. For example, a user could acquire medical signals, perform signal processing such as noise filtering or determining an average, use trained models to analyze the signals, and determine diagnosis outputs based on previously known results. Other than reciting generic processing circuitry and generic trained models, nothing in the elements of the claims precludes the step from practically being performed in the mind. 
	If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Therefore, claims 1, 9, and 19 recite an abstract idea of a mental process. 
Step 2A (Prong 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?
	The additional element of processing circuitry is recited at a high level of generality (i.e. as generic processing circuitry to acquire, process, and analyze medical signals) such that they amount to no more than mere instructions to apply the exception using generic computer components. Furthermore, the apparatus, method, or system provide no means for providing the diagnosis result to a user or to improve or change stimulation or therapy parameters. See MPEP 2106.06(b) and (f). 
	Accordingly, the additional elements do not integrate the abstract idea into a practical application. 
Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
The additional elements when considered individually and in combination are not enough to qualify as significantly more than the abstract idea. As discussed above with respect to the integration of the abstract idea into a practical application, the additional element of processing circuitry amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, the claims are not patent eligible.
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Avinash et al. (US Patent Application Publication 2010/0082506), hereinafter Avinash, further in view of Wernick et al. (M. N. Wernick, Y. Yang, J. G. Brankov, G. Yourganov and S. C. Strother, "Machine Learning in Medical Imaging," in IEEE Signal Processing Magazine, vol. 27, no. 4, pp. 25-38, July 2010, doi: 10.1109/MSP.2010.936730.), hereinafter Wernick, and further in view of Calhoun et al. (US Patent Application Publication 2019/0122397), hereinafter Calhoun.
Regarding claims 1 and 11, Avinash teaches a medical information processing apparatus and method comprising processing circuitry (e.g. Abstract) configured to: acquire a plurality of processed medical signals 5regarding a subject by performing at least one of different imaging techniques and different signal processing operations, the processed medical signals being generated by processing a single medical signal, and output a diagnosis result by applying a trained model to the plurality of processed medical signals, the diagnosis results being acquired from a single medical signal (e.g. Pars. [0027]-[0028]: acquire medical data and perform data processing and output a report with results; Fig. 2; Fig. 4: acquire medical images from a single imager source 72; Fig. 5: example of imagine source being an X-ray system). 
However, Avinash fails to disclose inputting the generated processed medical signals respectively to a plurality of trained models, and outputting a plurality of diagnosis results by applying the trained models to the medical signals. 
Wernick is directed towards machine learning in medical imaging. Wernick discloses inputting medical data into a plurality of trained models in order to determine the best performing model (e.g. Page 30, Fig. 5: detection performance of various models for determining microcalcifications in mammograms). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Avinash to include using multiple trained models as taught by Wernick in order to provide the predictable results of determining the best performing model.
However, Avinash in view of Wernick fails to disclose outputting a plurality of diagnosis results by applying the trained models to the medical signals. Calhoun is directed towards a medical analytics system. Calhoun discloses outputting a plurality of diagnosis results using machine learning on the received data (e.g. Par. [0008]: using machine learning, the tissue is diagnosed, “The diagnosis can include one or more of a type of disease, a type of cancer, a percentage risk associated with the diagnosis, a treatment information, and a percentage of likely outcomes”; Fig. 7: step 710)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Avinash in view of Wernick to include outputting a plurality of diagnosis results by applying the trained models to the medical signals as taught by Calhoun in order to provide the predictable results of improved diagnosis of the patient.
Claims 1 and 11 are obvious over Avinash, Wernick, and Calhoun, as indicated above. Regarding claims 2 and 12, Avinash further discloses wherein the processing circuitry generates a processed medical signal for each signal processing operation by performing a plurality of signal processing operations as the different signal processing operations on a medical signal regarding the subject (e.g. Par. [0054]: “data processing system may advantageously pre-process the data to identify features in the data”; Fig. 9: organize data and identify features).
Claims 2 and 12 are obvious over Avinash, Wernick, and Calhoun, as indicated above. Regarding claims 3 and 13, Avinash further discloses wherein the processing circuitry uses a first processed medical signal generated by a first signal processing operation in a subsequent second signal processing operation, during the signal- processing operations (e.g. Fig. 9: data is processed and organized in step 162 and then different features are identified using the processed data in step 168).
Claims 2 and 12 are obvious over Avinash, Wernick, and Calhoun, as indicated above. Regarding claims 4 and 14, Avinash further discloses wherein the processing circuitry uses the medical signal in each of the plurality of signal processing operations, during the signal processing operations (e.g. Fig. 3: using medical signals acquired from a patient for signal processing step 58).
Claims 1 and 11 are obvious over Avinash, Wernick, and Calhoun, as indicated above. Regarding claims 5 and 15, Avinash further discloses wherein the processing circuitry outputs a single diagnosis result based on a plurality of diagnosis results (e.g. Fig. 11: graphical or audio output; Par. [0058]).
Claims 1 and 11 are obvious over Avinash, Wernick, and Calhoun, as indicated above. Regarding claims 6 and 16, Avinash further discloses wherein the processing circuitry outputs a single diagnosis result for each of the processed medical signals (e.g. Fig. 11: indexed results 196; Par. [0058]).
Claims 1 and 11 are obvious over Avinash, Wernick, and Calhoun, as indicated above. Regarding claims 7 and 17, Avinash further discloses wherein the processing circuitry is configured to apply the trained models which include an identical parameter to the processed medical signals (e.g. Par. [0059], last sentence: based on the particular diagnostic outcomes, data similar to the outcome is collected and processed and used in the model).
Claims 1 and 11 are obvious over Avinash, Wernick, and Calhoun, as indicated above. Regarding claims 8 and 18, Avinash further discloses wherein the processing circuitry is configured to apply the trained models which include different parameters to the processed medical signals (e.g. Par. [0059], last sentence: based on the particular diagnostic outcomes, data similar to the outcome is collected and processed and used in the model).
Claim 8 is obvious over Avinash, Wernick, and Calhoun, as indicated above. Regarding claim 9, Avinash further discloses wherein the processing circuitry apply a trained model trained for a particular processed medical signal (e.g. Par. [0059], last sentence).
Claim 1 is obvious over Avinash, Wernick, and Calhoun, as indicated above. Regarding claim 10, Avinash further discloses wherein the diagnosis result includes at least one of a result of a process of determining whether a disease is benign or malignant, a result of a process of determining whether a disease is suspected or not, and a result of a process of determining whether a treatment and/or an operation needs be performed (e.g. Fig. 9: image data is used for the data processing and classification and result output; Par. [0051]: image data that can be used in PET scans that are used for diagnosis of coronary artery disease; Claim 15).
Regarding claim 19, Avinash teaches a medical information processing system comprising: a medical information management apparatus that stores thereon a medical signal (e.g. Pars. [0024]-[0025]); a signal processing apparatus that performs a plurality of signal processing operations on the medical signal and generates a processed medical signal for each of the signal processing operations (e.g. Par. [0024]), wherein the signal processing apparatus is configured to output a diagnosis result by applying a trained model to the plurality of processed medical signals, the diagnosis results being acquired from a single medical signal (e.g. Pars. [0027]-[0028]: acquire medical data and perform data processing and output a report with results; Fig. 2; Fig. 4: acquire medical images from a single imager source 72; Fig. 5: example of imagine source being an X-ray system).
However, Avinash fails to disclose inputting the generated processed medical signals respectively to a plurality of trained models, and outputting a plurality of diagnosis results by applying the trained models to the medical signals. 
Wernick is directed towards machine learning in medical imaging. Wernick discloses inputting medical data into a plurality of trained models in order to determine the best performing model (e.g. Page 30, Fig. 5: detection performance of various models for determining microcalcifications in mammograms). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Avinash to include using multiple trained models as taught by Wernick in order to provide the predictable results of determining the best performing model.
However, Avinash in view of Wernick fails to disclose outputting a plurality of diagnosis results by applying the trained models to the medical signals. Calhoun is directed towards analyzing medical images. Calhoun discloses outputting a plurality of diagnosis results using machine learning on the received data (e.g. Par. [0187]: outputting one or more conditions of the patient, “In step 96, in response to the received parameters, and using the predictive models that were determined during the machine-learning step, the computer processor diagnoses the patient as having one or more conditions.”; Fig. 7: step 96: diagnose patient, step 98A: output results to the patient).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Avinash in view of Wernick to include outputting a plurality of diagnosis results by applying the trained models to the medical signals as taught by Calhoun in order to provide the predictable results of improved diagnosis of the patient.
Claim 19 is obvious over Avinash, Wernick, and Calhoun as indicated above. Regarding claim 20, Avinash further discloses a trained model trained to take the medical signal as an input, and output a diagnosis result of the medical signal (e.g. Fig. 9: medical data is input and results based on the classification are output), wherein the signal processing apparatus comprises processing circuitry that outputs a diagnosis result by applying the trained model to the generated processed medical signals (e.g. Fig. 9; Pars. [0023]-[0024]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Takeshima (US 2019/0336033) teaches a medical data processing apparatus, magnetic resonance imaging apparatus, and learned model generating method.
Hsieh et al. (US 2018/0144466) teaches deep learning medical systems and methods for image acquisition. 
Hsieh et al. (US 2018/0144243) teaches methods and apparatus for improved deep learning-based medical systems. 
Li et al. (US 2021/0089812) teaches a medical imaging device and image processing method. 
Amir et al. (US 2021/0166812) teaches managing patients and patient data. 
Becker et al. (US 2014/0257854) teaches methods and systems for analyzing and reporting medical images.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHREYA P ANJARIA whose telephone number is (571)272-9083. The examiner can normally be reached M-F: 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SHREYA ANJARIA/Examiner, Art Unit 3792   

/MALLIKA D FAIRCHILD/Primary Examiner, Art Unit 3792